Name: Commission Regulation (EC) No 2278/2003 of 22 December 2003 setting out the duties applicable from 1 January 2004 to 30 April 2004 on the importation into the Community of certain goods covered by Council Regulation (EC) No 3448/93 from Hungary
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade;  international trade;  Europe;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|32003R2278Commission Regulation (EC) No 2278/2003 of 22 December 2003 setting out the duties applicable from 1 January 2004 to 30 April 2004 on the importation into the Community of certain goods covered by Council Regulation (EC) No 3448/93 from Hungary Official Journal L 336 , 23/12/2003 P. 0075 - 0089Commission Regulation (EC) No 2278/2003of 22 December 2003setting out the duties applicable from 1 January 2004 to 30 April 2004 on the importation into the Community of certain goods covered by Council Regulation (EC) No 3448/93 from HungaryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), and in particular Article 7(2) thereof,Whereas:(1) Protocol 3 to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, approved by Decision 93/742/Euratom, ECSC, EC of the Council and the Commission(2), lays down the trade arrangements for the processed agricultural products which are listed therein.(2) That Protocol was amended by Decision No 2/2002 of the EC-Hungary Association Council of 16 April 2002 on the improvement of the trade arrangements for processed agricultural products envisaged by Protocol 3 to the Europe Agreement(3), by which a reduction of the duties applicable to imports of certain goods originating in Hungary was provided with effect from 1 January 2002.(3) A trade agreement was concluded during the first half of 2003, aiming to improve economic convergence in preparation for accession. This agreement lays down concessions in the form of completed liberalisation of trade for certain processed agricultural products and duty free quotas for others. It was implemented autonomously and transitionally from 1 July 2003, by Council Regulation (EC) No 999/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the import of certain processed agricultural products originating in Hungary and the export of certain processed agricultural products to Hungary(4).(4) The procedure for adopting a decision to amend Protocol 3 is in the process of being completed.(5) For products not subject to the completed liberalisation and for imports outside the quotas the current provisions, subject to an annual improvement, continue to apply and the reduced amounts of agricultural components need to be determined.(6) The duties applicable from 1 January 2004 to 30 April 2004 should therefore be established in accordance with Protocol 3 on imports of certain goods resulting from the processing of agricultural products originating in Hungary.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The duties applicable from 1 January 2004 to 30 April 2004 to the importation of goods originating in Hungary, covered by Table 2(a) and Table 2(b) of Annex I to Protocol 3 to the Europe Agreement, are set out in Annexes I, II and III.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18; Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).(2) OJ L 347, 31.12.1993, p. 1.(3) OJ L 172, 2.7.2002, p. 24.(4) OJ L 146, 13.6.2003, p. 10.ANNEX ITABLE A(Annex I, Table 2(a), of Protocol 3, as amended by Decision No 2/2002)Duties applicable upon import into the Community of goods originating in Hungary>TABLE>TABLE B(Annex I, Table 2(b), of Protocol 3, as amended by Decision No 2/2002)Duties applicable upon import into the Community of goods originating in Hungary>TABLE>ANNEX IIADDITIONAL CODES AND REDUCED AGRICULTURAL COMPONENTHungary - Valid from 1 January 2004 to 30 April 2004(Corresponding to Annex I, Table (A))>TABLE>ANNEX IIIADDITIONAL DUTIES FOR SUGAR (AD S/Z) AND FOR FLOUR (AD F/M)Hungary - valid from 1 January 2004 to 30 April 2004(Corresponding to Annex I, Table (A))>TABLE>>TABLE>